COLLIER, C. J.
The third section of the twelfth chapter of the Penal Code, authorises the judge of the county court to issue a writ of habeas corpus, to cause to be brought before him, any person “confined in the county jail, on any cause whatever, other than a commitment for, or a conviction of felony, or by the sentence or decree of the circuit court, or court of chancery, &c;” and if the prisoner’s detention is illegal, “he shall be discharged; if otherwise, he shall be committed by wan-ant to the pj’oper custody, or admitted to bail, as may be in accordance with law.”— Clay’s Dig. 462.] The eighth section of the eighth chapter of the Penal Code, enacts that “the term felony, when used in any statute, shall be construed to mean an offence, for which the offender on conviction, shall be liable by law, to be punished by death, or for which, imprisonment in the penitentiary is made the appropriate punishment.” [Clay’s Dig. 439.] The offence for which the defendant was indicted, is punishable with “imprisonment in the penitentiary, not less than two, and not exceeding ten years.” [Clay’s Dig, 429.]
Taking these several enactments together, and it is perfectly clear, that the proceedings of the county judge upon the habeas corpus were coram non judice, and he had no authority to discharge Hampton from confinement. But, it by no means follows, *780that, because that writ was improperly issued, the subsequent commitment was illegal, or the further detention unauthorised. Whether the judge was authorised to remand the prisoner, is a question which need not be considered: for it is clear, when he was again imprisoned, his confinement related back to the original warrant for his detention. This being regular, his imprisonment was legal, and the defendant in the case at bar, can claim no advantage from the unauthorised interference of the judge of the county court. The judgment of the circuit court, so far as referred to us for revision, is consequently affirmed.